Citation Nr: 0020908	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-08 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Evaluation of service-connected lumbosacral strain, spina 
bifida, with disc disease, rated as 40 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
fracture of the right femur, with shortening of the right 
leg, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active honorable military service from 
December 1970 to July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the RO, 
which denied service connection for a lumbosacral 
strain/spina bifida, and granted an increased 10 percent 
rating for service-connected residuals of a fracture of the 
right femur, with shortening of the right leg.  In May 1998, 
the RO granted service connection for the low back disorder, 
secondary to service-connected right femur disorder, and a 
10 percent rating was assigned.  The appeal continued, and in 
May 1999, the RO assigned a 40 percent evaluation for 
disability re-characterized as lumbosacral strain, with disc 
involvement and spina bifida.  

The veteran's sworn testimony was obtained at a local VA RO 
hearing in September 1998, per his June 1998 substantive 
appeal request.  While his substantive appeal also included a 
request for a hearing before a Member of the Board in 
Washington, D.C., the veteran subsequently withdrew his 
request in April 2000.  

The veteran's low back claim continued following an original 
award of service connection in May 1998.  Consequently, the 
rating issue on appeal is not the result of a claim for 
"increased" entitlement, rather one involving the propriety 
of the original evaluation assigned.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  


REMAND

The Board finds the veteran's claims for increase well 
grounded, in that they are plausible.  38 U.S.C.A. § 5107(a) 
(West 1991).

The Board initially notes that VA treatment records appear 
not to have been obtained at the RO for use in the evaluation 
of the claims on appeal.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the VA's duty to 
assist veterans in developing facts pertinent to well-
grounded claims, which is mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), includes obtaining pertinent medical records, 
even if not requested to do so by the veteran, when the VA is 
placed on notice that such records exist.  Ivey v. Derwinski, 
2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  At his September 1998 VA RO hearing, the veteran 
stated that until the last year, he had received treatment 
for his service-connected disorders at the VA medical 
facilities in Brecksville and Wade Park.  Records from the VA 
facilities in Wade Park, Brecksville, Canton and Youngstown 
were apparently requested in July 1998, but no records were 
subsequently received.  While it is not clear from the 
record, it appears that the RO's June 1997 request for VA 
records resulted in the receipt of copies of treatment 
records dated no later than February 1994.  These records 
include reference to a right knee disorder, his right calf 
being 1/2 inch smaller than the other, and the issuance of a 
right knee brace and a right shoe insert for his shortened 
right leg.  Given the above, another attempt should be made 
to obtain copies of any and all VA treatment records, dated 
from February 1994 to the present, as identified by the 
veteran at his personal hearing.  Documentation of the 
results of such records search should be maintained in the 
claims file for future reference.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
indicated that examinations of joints must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40 
and 4.45, including consideration of pain, painful motion, 
limitation of movement, weakened movement, excess 
fatigability, and incoordination, as well as such factors 
during any occasional flare-ups, with notation of the 
frequency of such flare-ups.  Few of the above factors were 
considered on VA examinations in 1997 and 1998, 


and the existing VA examination reports do not provide the 
sort of detailed clinical information concerning functional 
loss, due to pain and/or fatigability, etc., which is 
necessary in order to permit the Board to consider all 
applicable regulations.  

Of primary concern, the Board notes that the medical records, 
primarily VA examination reports of 1997 and 1998, do not 
include sufficient detail to allow for an equitable 
evaluation of the severity of service-connected residuals of 
a right femur fracture, and, further, questions remain with 
regard to the etiology of the veteran's various right leg and 
lumbosacral spine pathologies.  Specifically, November 1998 
VA X-ray studies of the hips revealed minimal degenerative 
arthritic changes of both hips, and the February 1994 VA 
treatment records show a bilateral knee disorder, with right 
leg muscle wasting.  However, none of the series of VA 
examinations in April 1997 and November 1998 make reference 
to the etiology of bilateral knee and hip disorders, 
specifically bilateral hip degenerative arthritis.  In 
essence, none of these reports give the sort of clinical and 
etiologic information necessary to distinguish symptoms of 
service-connected disability from non-service-connected 
disability(ies), if any.  

Full, complete, and comprehensive VA orthopedic and 
neurologic examinations should be obtained, to include a 
review of the veteran's documented clinical history, and the 
orthopedic (joints) examiner should review the neurologist's 
findings and the documented clinical history and present 
clear diagnostic impression(s) for the veteran's service-
connected right femur and low back disorders.  Symptoms of 
service-connected disability must be distinguished from non-
service-connected disorders, to the extent possible.  

In view of the foregoing, and given the duty to assist the 
veteran in the development of his claim under 38 U.S.C.A. 
§ 5107, this case is REMANDED to the RO for the following:  

1.  The RO should appropriately contact 
the veteran and request the names and 
addresses of all health care providers 
(VA and non-VA) who have treated or 


examined him for any low back, hip or 
knee (bilateral or right) disorders from 
February 1996 to the present.  When the 
veteran responds and provides any 
necessary authorizations, the named 
health care providers should be contacted 
by the RO and asked to submit copies of 
all related medical records, dated from 
February 1996 to the present.  All 
records requested and obtained should be 
associated with the claims folder, with 
documentation as to any records not 
available.  

Copies of all in- or out-patient 
treatment records should be obtained from 
the VA Medical Center located in 
Cleveland, Ohio, dated from April 1994 to 
the present, including the Brecksville 
and Wade Park facilities, as well as 
records from the Canton, Ohio and 
Youngstown, West Virginia facilities.  

2.  The veteran should be scheduled for a 
VA orthopedic (joints) examination of the 
low back, and right hip and right knee, 
after a VA neurologic examination of the 
low back, right hip, and right knee has 
been completed, in order to determine the 
current severity of service-connected low 
back and right femur disorders-as well 
as a statement as to the etiology of any 
disorders found to be related or 
secondary to service-connected low back 
or right femur disability, including 
bilateral degenerative arthritis of the 
hips, and any knee or foot disorder(s), 
or leg muscle wasting, if found on 
examination.  

Range of motion studies should be 
obtained and the results reported in 
degrees.  Any other necessary 


testing, to include x-ray examinations, 
should be obtained.  The claims folder 
must be made available to the examiner 
for use in the study of the veteran's 
case.

Symptoms of service-connected low back 
and right hip disorders, including any 
related or secondary disorder(s), should 
be identified -- separate and apart from 
symptoms of any non-service-connected 
disorder(s), to the extent possible.  

The veteran's subjective complaints 
should be recorded in full by both 
examiners, with notation of all 
supportive (or the lack thereof) 
objective findings on examination, but 
his documented medical history must also 
be reviewed - in detail, including any 
records obtained pursuant to the above 
Board Remand request.  The orthopedic 
examiner should obtain a detailed history 
regarding any painful, or weakened 
movement, excess fatigability with use, 
incoordination, painful motion and pain 
with use, and determine whether the 
service-connected low back or right femur 
disorders exhibit pain with use, weakened 
movement, excess fatigability or 
incoordination, as well as any of the 
additional factors identified in 
38 C.F.R. §§ 4.40 and 4.45 (1999).  These 
determinations should, if feasible, be 
expressed in terms of degrees of 
additional range of motion loss due to 
any pain with use, weakened movement, 
excess fatigability or incoordination.  

Moreover, the orthopedic examiner should 
also express an opinion as to the medical 
probability that there would be further 
limits on functional ability during 
flare-ups and, if feasible, express this 
in terms of 


additional degrees of limitation of 
motion during the flare-ups, and the 
frequency of the same.  If this is not 
feasible, this should be so stated.  

3.  Thereafter, the RO should re-
adjudicate the claims on appeal, to 
include consideration of the evidence 
received or submitted since the April 
2000 supplemental statement of the case 
(SSOC), as well as matters raised in this 
remand, including reference to and 
consideration of DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. § 4.40, 4.45 
and 4.59; Esteban v. Brown, 6 Vet. App. 
259 (1994); and Fenderson v. West, 12 
Vet. App. 119 (1999).  If the benefit 
sought as to either rating issue is 
denied, a SSOC should be issued, with 
reference to and discussion of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and 
38 C.F.R. §§ 4.40, 4.45, and 4.59 with a 
reasonable opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this matter.  The veteran need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


